             Case 3:11-cv-00941-EMC Document 184 Filed 03/28/19 Page 1 of 2




 1 JOSEPH H. HUNT
   Assistant Attorney General, Civil Division
 2 ALEX TSE (CABN 152348)
   United States Attorney
 3 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102
 5        Telephone: (415) 436-6925
          Facsimile: (415) 436-6748
 6        E-mail: sara.winslow@usdoj.gov
   MICHAEL D. GRANSTON
 7 JAMIE YAVELBERG
   EDWARD CROOKE
 8 Attorneys, Civil Division
          P.O. Box 261
 9        Ben Franklin Station
          Washington, D.C. 20044
10        Telephone: (202) 353-0426
          Facsimile: (202) 514-0280
11        E-mail: edward.crooke@usdoj.gov
12 Attorneys for the United States of America

13                                   UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN FRANCISCO DIVISION
16   UNITED STATES OF AMERICA ex rel.                 )   CASE NO. C-11-0941 EMC
     CAMPIE,                                          )
17                                                    )   DECLARATION OF LEONARD RUSSO
            Plaintiff and Relator,                    )   IN SUPPORT OF THE UNITED STATES’
18                                                    )   MOTION TO DISMISS RELATOR’S
            v.                                        )   SECOND AMENDED COMPLAINT;
19                                                    )
     GILEAD SCIS., INC.,                              )   Date: June 20, 2019
20                                                    )   Time: 1:30 p.m.
            Defendant.                                )   The Honorable Edward M. Chen
21                                                    )   Courtroom 5, 17th Floor
22                              DECLARATION OF LEONARD RUSSO
23          I, Leonard Russo, declare:
24          1.      I am a Special Agent at the United States Department of Health and Human
25 Services, Office of Inspector General. After Relators filed this action in 2010, I participated in

26 an investigation of Gilead Sciences, Inc. Based on my participation in the investigation and my
27 review of documents relating to the investigation, I have personal knowledge of the matters set

28 forth herein.
     U.S. MOTION TO DISMISS; MEMORANDUM OF POINTS AND AUTHORITIES
     Case No. C 11-0941-EMC                   1
30
Case 3:11-cv-00941-EMC Document 184 Filed 03/28/19 Page 2 of 2
